 



Exhibit 10.13
Description of Arrangement for Directors Fees
The following sets forth the amount of annual fees payable (excluding
representation expenses) to each non-employee director of W Holding Company,
Inc. (except for directors who receive benefits from any retirement plan), for
their services as Directors in fiscal year 2005:

      Event   Fees
Annual Retainer:
   
 
   
For those Directors with participation in less than three board of Directors
committees.
  $24,000 annually, payable on a monthly basis ($2,000).
 
   
For those Directors with participation in more than three Board of Directors
committees.
  $42,000 annually, payable on a monthly basis ($3,500).
 
   
Secretary of the Board of Directors
  $18,000 annually, payable on a monthly basis ($1,500) for being a Director of
the Board of Directors. Also, the Secretary of the Board of Directors receives
an additional retainer of $6,720 annually, payable on a monthly basis ($560) for
his (her) position as Secretary of the Board.
 
   
Chairman of the Audit Committee and Financial Expert
  $36,000 annually, payable on a monthly basis ($3,000).

W Holding Company, Inc. may also reimburse Directors for their out-of-pocket
expenses incurred in connection with attendance at meetings of and other
activities relating to service on the Board of Directors or any Board of
Directors committee.

 